Citation Nr: 1427379	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In August 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.  Subsequently, the Veteran was notified in May 2014 that the VLJ who conducted the August 2010 Board hearing was no longer employed by the Board, and he was provided with an opportunity to request a new Board hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran did not, however, reply or request that a new Board hearing be scheduled.  Therefore, the Board may proceed with further review of his claim.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1966 to May 1968, including service in the Republic of Vietnam from November 1966 to November 1967.  He claims that he has tinnitus that is related to his active service, including as a result of noise exposure or due to taking the anti-malarial quinine.

Most recently, in May 2011, the Board remanded the Veteran's claim so that he could be provided with a new VA examination relating to his claim because, among other things, the May 2009 VA examiner did not provide any rationale regarding his opinion that the Veteran's tinnitus was not related to anti-malarial medications.  The Board adds that after the May 2009 VA examination, the Veteran submitted certain articles in support of his assertion that his tinnitus was caused by quinine.

The Veteran was provided with a new July 2011 VA examination.  The examiner essentially opined that the Veteran's tinnitus was not at least as likely as not related to any in-service noise exposure, and that he could not opine as to whether it was related to having taken quinine in service without resorting to mere speculation because there was no physical evidence that he ever took quinine.

In this regard, however, the Board notes that a January 1968 service treatment record reflects that the Veteran received malaria orientation and pills were given to him.  Therefore, the Board finds that a remand is necessary so that a VA medical opinion may be obtained from the July 2011 VA examiner to clarify whether the Veteran's tinnitus is related to taking quinine during service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from the examiner who performed the July 2011 VA examination to clarify whether it is "at least as likely as not" that the Veteran's tinnitus is related to quinine use in service.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:]  Please note the January 1968 service treatment record noting malaria orientation and that the Veteran was given pills.

[NOTE:]  The examiner's attention is directed to the articles submitted by the Veteran in support of his assertion that his tinnitus was caused by quinine and the Veteran's testimony that he was told in service that he was taking quinine.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the same VA examiner who performed the July 2011 VA examination is not available, request the opinion from another qualified clinician.  If it is determined that an examination is necessary in order to provide the opinion, please schedule such an examination.

2. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

